Citation Nr: 1728860	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from November 1966 to August 1967 with prior service in the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in July 2015, when it was remanded for additional development.  


FINDING OF FACT

The right shoulder disability clearly and unmistakably existed prior to service and clearly and unmistakably did not increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, and the Veteran has been notified of the unavailability of the private records associated with treatment at V.B.M.C.  See January 2017 Supplemental Statement of the Case.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  

The Veteran was also afforded VA examination, and probative VA opinions were obtained to determine whether the currently diagnosed right shoulder disability preexisted service and was not aggravated by service.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record indicates that all obtainable records, including Reserve records, have been requested and associated with the record.  Furthermore, an opinion was obtained the addressed the in-service complaints and diagnosis of conversion reaction.  The opinion also used the "clear and unmistakable" standard previously requested by the Board, though the Board notes that that is a legal/factual and not a medical standard.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings for the upper extremities.  Consequently, the Veteran is presumed sound upon entry with respect to the right shoulder.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

Factual Background

A June 1966 service examination record reveals the Veteran's history of "painful or "trick' shoulder or elbow."  The record reports that the Veteran was status-post an operation for a dislocated shoulder without sequelae or residual.  Clinical examination of the upper extremities was normal.  

December 1966 treatment records reveal the Veteran's history of difficulty doing push-ups.  He reported multiple shoulder dislocations prior to surgery in 1962.  Examination revealed full range of motion of the shoulder.  X-ray imaging was done but repeat X-ray imaging was ordered.  The record indicates that the Veteran would be allowed to not perform push-ups.  

A January 1967 treatment record reveals the Veteran's history of right shoulder pain with weight-bearing or when hit.  A February 1967 treatment record indicates that X-ray imaging defect in the humeral head associated with dislocation and morphology of joint change and defect in the humerus bone.  The diagnosis was arthritis secondary to old trauma.  A March 1967 treatment record reveals the Veteran's history of pain radiating from the shoulder into the arm.  The examiner reported that the Veteran had good range of motion and no instability or erythema.  The examiner determined that the symptoms did not follow any known pain pattern.  An April 1967 electromyogram was normal.  A May 1967 neurosurgical evaluation record reveals the Veteran's history of episodic shoulder dislocation until 1962, when he underwent surgery.  The record notes that the Veteran did "fairly well" after the surgery, except for "occasional mild pain" in the region of the scar and pain with lifting.  He reported that he functioned "without too much trouble" during college.  The record notes that the Veteran began complaining of right shoulder pain in January 1967 and that examiners were unable to determine a cause.  The record reveals the Veteran's history of pain at the site of the surgical scar and in the right neck.  He reported that the pain was accentuated with lifting the arm and turning the head to the right.  Examination revealed subjective pain with flexion and right lateral deviation of the neck.  X-ray imaging of the cervical spine was normal except for loss of curvature that was thought secondary to muscle spasm.  There was no evidence of neurological lesion.  The examiner reported that the fact that the Veteran experienced more pain with previous cervical traction suggested the shoulder region was the cause of the pain.  The examiner believed the Veteran would not be able to function at full duty and that the Veteran should be discharged from service due to preexisting disability.  

A July 1967 Medical Board report reveals a primary diagnosis of conversion reaction that was determined to have existed prior to service and not aggravated by service.  The report notes that the Veteran was evaluated at the Naval Hospital by the Orthopedic Service and that when no organic cause for the pain was found, he was transferred to the Neuropsychiatric Service.  The record notes the Veteran's history of episodes of uncontrollable blinking, diarrhea, nervousness, and headaches prior to admission.  He denied apprehensiveness about going to Vietnam.  The record reveals the Veteran's history of occasional mild pain in the region of the scar after the surgery and increased pain with lifting objects.  The Veteran added that he was able to play basketball and baseball and work with cattle prior to service.  The record indicates that after the Veteran's evaluation by the Neuropsychiatric Service, a team of psychiatrists determined the Veteran had experienced an illness of psychoneurotic proportions that precluded his rendering any further useful service, which they diagnosed as "conversion reaction manifested by right shoulder pain for which no organic cause could be found in the shoulder which had suffered injury prior to enlistment."  The Medical Board determined that the Veteran had "no disability which is the result of an incident of service or which was aggravated thereby."  

An October 2010 VA examination record reveals the Veteran's history of intermittent right shoulder pain since the 1962 surgery, with an "irritation" of the pain during service from boot camp and firing a weapon.  He reported postservice dislocations in the early 1990s and 2009.  The diagnosis was arthritis.  The examiner determined the current arthritis was not caused by or a result of service.  The examiner determined the right shoulder disability existed prior to service and was not aggravated during service.  The examiner did not find onset of symptoms secondary to service or exacerbations of symptoms in service.  Rather, the examiner determined the Veteran had preexisting symptoms of such severity that any stress to the shoulder in the direction of the dislocation and surgery would cause symptoms.  

The October 2010 VA examiner provided an addendum in March 2016.  The examiner reported the determination that the right shoulder disability was less likely than not incurred in or caused by service.  The examiner noted that the Veteran was on active duty service for 15 days before complaining of right shoulder pain and being noted to have arthritis.  The examiner explained that there was nothing that aggravated the right shoulder beyond its natural progression.  

A December 2015 VA medical opinion reveals a physician's determination that the Veteran's right shoulder disability clearly and unmistakably preexisted service and was not aggravated beyond natural progression.  The physician noted that the December 1966 X-ray imaging showed artifacts and defects and the repeat X-ray imaging showed defects in humeral head, arthritis right shoulder.  The physician reported the belief that the Veteran's arthritis set in the shoulder joint after the repeated trauma to the joint before service, which took several years to manifest as arthritic changes on x-ray imaging.  The physician noted that X-ray imaging showed arthritis during service.  The physician explained that the Veteran did not sustain any severe injury to the right shoulder during service and reported that simply doing push-ups for a few days or weeks would not cause arthritis.  The physician reported that the Veteran's current right shoulder pain was the sequelae of recurrent dislocation and posttraumatic arthritis prior to service.  The physician added that there was no medical significance of the Veteran's in-service complaints of pain and inability to do push-ups.  

Analysis

After review of the evidence, the Board concludes that service connection is not warranted for a right shoulder disability, diagnosed as arthritis.  The record includes diagnosis of right shoulder arthritis during service.  However, medical professionals have consistently determined that the arthritis was incurred prior to service.  These determinations are consistent with 38 C.F.R. § 3.303(c), which states that "symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period, will establish preservice existence thereof."  The evidence documents that repeated X-ray imaging showed arthritis within 40 days of entry, with no evidence of injury specific to the shoulder during service, including between the first and second set of X-ray imaging.  In this regard, the Board finds that there is a distinction between symptoms elicited by push-ups and injury to the shoulder, as noted by the 2015 VA physician.  The determinations that the right shoulder disability predated entry to service are also consistent with the Veteran's competent and credible history of right shoulder symptoms prior to service.  There is no medical opinion that the arthritis was not present prior to service.  Thus, the Board finds the record includes clear and unmistakable evidence that the right shoulder disability preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  Initially, the Board notes that the Veteran has competently and credibly reported symptoms during service.  The occurrence of symptoms alone does not constitute aggravation of the disability, however.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  The service treatment and examination records do not reveal medical evidence of an increase in the severity of the right shoulder disability, such as findings of decreased range of motion or function, and the Medical Board determined that the in-service right shoulder symptoms were due to conversion reaction and not a right shoulder disability.  VA medical professionals have determined there was no aggravation of the preexisting right shoulder arthritis.  In making this determination, the December 2015 physician indicated that an aggravation would require injury to the right shoulder, which was not shown by the record, adding that push-ups would not affect the progression of arthritis.  The record contains no countervailing competent medical evidence as to aggravation.  Thus, the Board finds the record includes clear and unmistakable evidence of no increase during service and the second prong of the presumption of soundness is rebutted.  

In sum, the Board finds the Veteran's right shoulder disability, diagnosed as arthritis, preexisted service and was not aggravated by service.  Thus, the Board finds service connection is not warranted.  


ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


